PER CURIAM:
This claim was submitted for decision based upon the allegations in the N otice of Claim and respondent's Answer.
Claimant seeks $225.00 for waste water testing performed at Huttonsville
*28Correctional Center, a facility of the respondent.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $225.00.
Award of $225.00.